Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on January 08, 2021 have been entered and considered. Claims 1, 3 – 11 and 13 are pending in this application. Claims 8 – 11 have been withdrawn from further consideration subject to restriction requirement. Amendment to claim 1 has rendered moot the 112 rejection in last Office action. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Miyazaki in view of Park and Eichner as detailed in Office action dated November 20, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. JP-2008248033 A (Miyazaki) in view of Park et al. US 2012/0304545 A1 (Park) and further in view of Eichner et al. US 2005/0221011 A1 (Eichner) as evidenced by the definition of Sol-gel Coating by ORION Industries (Sol-gel), and as evidenced by Bjorkqvist et al. WO 2012/175806 A2 (Bjorkqvist), and as evidenced by the information in FILMETRICS. English abstract and machine translation of the Japanese document is relied upon herein.

Considering claims 1 and 5 – 6, Miyazaki teaches a fiber-reinforced composite resin composition which includes: a resin (polymer component (E)) which serves as a matrix; and polymer fibers such as cellulose fibers having diameter between 1 micron and 300 nm, or between 1 micron and 50 nm, which are coated with a coating layer comprising a metal compound, and which have a fiber diameter excluding the thickness of the coating layer of not more than 1 µm. Further, Miyazaki indicates that the coating layer includes a metal oxide, and the thickness of the coating layer is preferably at 10 nm or more; the polymer fibers are obtained by making nanofibers of cellulose or the like; and a surface treatment agent such as a 
As to the limitation requiring that the cellulose nanofiber is configured to adsorb the inorganic nanoparticle; Miyazaki teaches at [0026 – 0027] that the cellulose nanofibers are nanofiber-ized or fibrillated by opening a natural fiber may denature synthetic macromolecules. The examiner submits Bjorkqvist’s  disclosure at [Abstract], as evidence that fibrillated cellulose fibers have surface roughness Ra provided by grits elevated from a refining surface delimiting the refining gap, said surface roughness being lower than 3 microns, advantageously lower than 2 microns. Therefore, it is reasonable to expect that the nano-sized metal oxide particles will be adsorbed through the coating process.       
Miyazaki does not specifically recognize the use of diamond fine particles as the thermally conductive material in the coating. However, Park teaches a nano-diamond dispersion, which may be used as a coating material. The nano-diamond dispersion may be added to polymer plastic, a paint additive, a material for heat-dissipating products, polymer plastic, ceramic hybrid, textile, paper, toothpaste, shampoo, soap, cosmetics, or the like to provide functionality [0086].

 	Moreover, the combination Miyazaki-Park is silent regarding the use of an anionic dispersing agent in the metal oxide coating. However, Eichner teaches the use of anionic surface-active additives which can be used as effective dispersing agents for metal oxide pigments containing coatings [0108 and 0124]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to include an anionic surfactant as a dispersing agent in Miyazaki-Park’s diamond particles containing coating when it is desire to facilitate the dispersion of said particles.  
As to the limitation in claim 5, requiring that the amount of dispersing agent is 0.05 to 1 time the amount of the cellulose nanofiber, Eichner teaches at [0128] that the content of dispersing agent in the colorant preparations is usually from 1 to 50% by weight; and when considering that Miyazaki’s cellulose nanofibers have diameter as low 
Moreover, as to the limitation requiring that the fine particle is adsorbed on the (surface) of the cellulose nanofiber in a discrete fine particle form (see FIG. 2 and paragraph [0064] of the instant specification); because Miyazaki teaches at [0026 – 0027] that the cellulose nanofibers are nanofiberized or fibrillated by opening a natural fiber may denature synthetic macromolecules, and because Miyazaki teaches the use of metal oxide discrete particles in a sol-gel coating (Sol-gel); it is reasonable to expect that said particles are discretely adsorbed to the surface of the cellulose fiber. Further, said fibrillating process produces  

As to the limitation in claim 1, requiring that the particles are adsorbed on the cellulose nanofibers without any chemical reaction or phase change, the examiner submits that it would be within the immediate understanding of on skilled in the art that the process of sol-gel coating, in which a colloidal solution gradually develops towards the formation of a gel-like diphasic system containing both a liquid phase and a solid phase (for the formation of polymers) whose morphologies range from discrete particles to continuous polymer networks, it does not require any chemical reaction.    

As to the new limitation in claim 1, and as to claim 7, Miyazaki teaches a film formed out of the thermally conductive composition [Example 1]. As to the translucence requirement, Miyazaki is relied upon as set forth above in the rejection of claim 1. Further, Miyazaki discloses in the Background section at [0006] that it is known in the 

Considering claim 3, Miyazaki in view of Eichner is relied upon as set forth above in the rejection of claim 1.Further, Miyazaki teaches the use of silicon and aluminum oxide [0031]. As to the limitation in claim 3, for the component B) to be hydrophilic, because the oxide of Miyazaki is the same as Applicant’s, it is considered inherently hydrophilic.  

Considering claim 4, the cited prior art does not appear to teach the claimed content of cellulose fiber and content of metal oxide. However, Miyazaki teaches at [Claim 11] that coating layer of a polymer fiber has a thickness of 10 nm or more; and at [0014] that the coating layer consists of one or more layers of the metal oxide layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to select a particular thickness and number of coating layers of metal oxide in Miyazaki’s coated cellulose fiber motivated by the desire to provide the fiber with a particular thermal conductivity. 
Considering claim 13, Miyazaki teaches at [0031] that the metal oxide particles are selected from oxides that include silica and alumina. Thus, rendering obvious the additional limitation in the instant claim. 

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on January 08, 2021 have been entered and considered. Amendment to claim 1 has rendered moot the 112 rejection in last Office action. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Miyazaki in view of Park and Eichner as detailed in Office action dated November 20, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on January 08, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the 103 rejection over Miyazaki in view of Park, Eicher, ORION and Bjorkvist on the basis that none of said references teaches or suggests a translucent and smooth film that is thermally conductive. Therefore, even if the teachings of the cited references are combined, the thermally conducting composition of claim 1 is not obtained. 
In response, the examiner submits that as set forth above, Miyazaki teaches a film formed out of the thermally conductive composition [Example 1]. As to the translucence requirement, Miyazaki is relied upon as set forth above in the rejection of claim 1. Further, Miyazaki discloses in the Background section at [0006] that it is known in the art to use as the resin matrix a polymer having a refractive index close to that of cellulose, when it is desired to produce transparent composites. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to select as the resin matrix a polymer having refractive index close to that of cellulose when it is desired to produce a transparent or translucent composite having heat conductivity. The examiner provides the FILMETRICS information as evidence that the refraction index of cellulose overlaps with the claimed range for the refraction index of the polymer component.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786